 133320 NLRB No. 36BAKERY WORKERS LOCAL 6 (STROEHMANN BAKERIES)1On January 13, 1994, the General Counsel filed with the Boardan ``INDEX AND DESCRIPTION OF FORMAL DOCUMENTS''
that included, inter alia, the charge, complaint, and the answer in thisproceeding. These documents had been inadvertently omitted from
the parties' proposed record.Bakery, Confectionery & Tobacco Workers' Inter-national Union, Local 6 and Stroehmann Bak-eries, Inc. Case 4±CB±6576December 18, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEUpon a charge filed by Stroehmann Bakeries, Inc.(Stroehmann) on April 1, 1992, the General Counsel of
the National Labor Relations Board issued a complaint
on February 26, 1993, against the Respondent, Bakery,
Confectionery & Tobacco Workers' International
Union, Local 6 (Respondent), alleging that the Re-
spondent violated Section 8(b)(1)(A) of the National
Labor Relations Act.The General Counsel's complaint alleges that onabout May 2, 1991, the Respondent filed a civil com-
plaint against the National Labor Relations Board in
U.S. District Court for the Eastern District of Pennsyl-
vania. The General Counsel's complaint further alleges
that on about September 10, 1991, the Respondent
amended its district court complaint to include a cause
of action against Stroehmann. The General Counsel's
complaint alleges that the Respondent requested the
district court to find Stroehmann in breach of a Stipu-
lated Election Agreement entered into in Case 4±RC±
17212, in which the Respondent sought to represent a
unit of Stroehmann's employees. The Respondent re-quested that the court order Stroehmann to pay dam-
ages to the Respondent ``in an amount equal to ac-
crued union dues for all bargaining unit employees as
of January 25, 1990 ....'' The General Counsel's
complaint alleges that the Respondent maintained the
civil lawsuit with an ``object of forcing imposition of
a union security obligation incompatible with a Board
determination that Respondent lacked representative
status'' with respect to Stroehmann's employees, and
in addition maintained the lawsuit because
Stroehmann's employees exercised their rights under
the Act. The General Counsel's complaint alleges that
by this conduct, the Respondent has been restraining
and coercing employees in the exercise of the rights
guaranteed them in Section 7 of the Act and thereby
has violated Section 8(b)(1)(A) of the Act.On December 20, 1993, Stroehmann, the Respond-ent, and the General Counsel jointly moved the Board
to transfer the proceedings to the Board, without bene-
fit of a hearing before an administrative law judge, and
submitted a proposed record consisting of the parties'
stipulation of facts with attached exhibits.1On Feb-ruary 25, 1994, the Acting Executive Secretary, by di-rection of the Board, issued an Order granting the mo-
tion, approving the stipulation, and transferring the
proceeding to the Board. Thereafter, the Respondent
and the General Counsel filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in the case, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONThe Employer, Stroehmann, a Pennsylvania corpora-tion, with a facility located in West Hazleton, Pennsyl-
vania, is engaged in the production, sale, and distribu-
tion of baked goods. During the 12 months prior to the
issuance of the Board complaint, Stroehmann, in the
course and conduct of its business operations, sold and
shipped goods valued in excess of $50,000 to cus-
tomers located outside the Commonwealth of Pennsyl-
vania. We find that Stroehmann is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. We further find that the
Respondent is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICE
The issue presented is whether the Respondent vio-lated Section 8(b)(1)(A) of the Act by maintaining its
amended civil action in Federal district court.A. Facts1. The Board representation proceedingsOn November 28, 1989, the Respondent filed withthe Board's Region 4 (NLRB Region 4) a representa-
tion petition seeking a Board election in a unit of all
production and maintenance employees employed at
Stroehmann's facility in West Hazleton, Pennsylvania.
Pursuant to a Stipulated Election Agreement entered
into by Stroehmann and the Respondent and approved
by NLRB Region 4 on December 20, 1989, an election
was held in the above-described unit on January 25,
1990. The tally of ballots showed that 41 votes were
cast for the Respondent and 40 votes were cast against
the Respondent, with 2 challenged ballots, a sufficient
number to affect the results of the election.The Respondent challenged the ballots of votersMark Stauffer and Shawn Gallagher, contending that
neither was eligible to vote in the election. The Re-
gional Director for NLRB Region 4 conducted an in-
vestigation of the challenged ballots and on May 8, 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In Excelsior Underwear, 156 NLRB 1236 (1966), the Board ar-ticulated the rule requiring an employer to provide all parties to the
election with the names of eligible voters.1990, issued a report recommending that the challengeto the ballot of Stauffer be sustained, finding that
Stauffer was ineligible to vote due to his status as a
part-time, casual employee.The Regional Director found that Shawn Gallagherwas eligible to vote, however, and accordingly rec-
ommended that the Respondent's challenge to his bal-lot be overruled, and that his ballot be opened and
counted. The Regional Director's investigation re-
vealed the following facts. Gallagher worked for
Stroehmann an average of over 35 hours per week
from June 15 through December 23, 1989. During the
first week in December 1990, Gallagher notified
Stroehmann that he planned to work only 2 more
weeks because he was starting college on January 23,
1990. The Excelsior2list of eligible voters forwardedby Stroehmann to the Respondent prior to the election
contained a typed notation next to Gallagher's name
indicating that he had quit as of December 23, 1989.
Upon subsequent inquiry by his supervisor as to
whether he would work during the school year, Galla-
gher responded that he was unsure. Gallagher there-
after worked 8 hours during the week ending January
6, 1990, and worked 15 hours during the week ending
January 13, 1990. In mid-January, Gallagher notified
Stroehmann of his decision to work weekends while in
school, and he was thereafter regularly employed on
weekends by Stroehmann, and full time during vaca-
tions.Based on the facts established in the investigation,the Regional Director found that Gallagher was eligi-
ble to vote in the January 25, 1990 election because
he continued his employment with Stroehmann on a
regular part-time basis after becoming a full-time stu-
dent on January 23, 1990, and because he was em-
ployed on the voter eligibility date of December 16,
1989. The Regional Director explained that Gallagher
had employee status on the date of the election since
he never carried out his decision to quit his employ-
ment. The Regional Director further considered and re-
jected the Respondent's contention that the Employer
should be precluded from disputing Gallagher's eligi-
bility because the Excelsior list had designated Galla-gher as ``Quit.'' The Regional Director noted, inter
alia, that the parties' Stipulated Election Agreement
provided that voter eligibility will not be controlled by
a quit, or discharge for cause, of a listed employee
when the disputed employee is rehired or reinstated be-
fore the election date. The Regional Director accord-
ingly recommended that the Respondent's challenge to
Gallagher's ballot be overruled, and that his ballot be
opened and counted.The Respondent thereafter filed exceptions with theBoard to the Regional Director's recommendation re-
garding the voting eligibility of Gallagher. On July 5,
1990, the Board, by a three-member panel composed
of former Chairman Stephens, and former Members
Cracraft and Oviatt, affirmed the Regional Director's
recommendation, and directed NLRB Region 4 to open
and count the ballot of Gallagher and to prepare a re-
vised tally of ballots. The Board explained, inter alia,
that the Employer's notation on the Excelsior list thatGallagher had quit did not constitute substantial non-
compliance with the Excelsior rule.On July 13, 1990, the Board denied the Respond-ent's motion for reconsideration and oral argument.
Pursuant to the Board's direction, NLRB Region 4
opened and counted the ballot cast by Gallagher,
which was against the Respondent. Gallagher's ballot
thus caused a tie vote and prevented the Respondent
from receiving a majority of the ballots cast in the rep-
resentation election. A Certification of Results of Elec-
tion issued on July 23, 1990.Pursuant to a representation petition filed by the Re-spondent on December 20, 1990, in Case 4±RC±
17530, another election was held in the above-de-
scribed unit of Stroehmann's employees on January 31,
1991. The tally of ballots showed 52 against the Re-
spondent and 33 votes in favor, with insufficient chal-
lenged ballots to affect the results of the election. A
Certification of Results of Election issued on February
11, 1991.2. The Respondent files suit in Federaldistrictcourt
On about May 1, 1991, the Respondent filed a law-suit in U.S. District Court for the Eastern District of
Pennsylvania, naming as defendants the National Labor
Relations Board, former Chairman Stephens and
former Members Cracraft and Oviatt, as well as Peter
Hirsch, Regional Director for Region 4. On about Sep-
tember 10, 1991, the Respondent filed an amended
complaint against the above-named NLRB defendants,
and in addition named Stroehmann as a defendant.The cause of action in the amended complaintagainst the NLRB defendants alleged that they had
failed in the January 25, 1990 representation election
to compel Stroehmann to fulfill its Excelsior obliga-tions and had failed to remedy Stroehmann's ``inten-
tional misrepresentation'' on the Excelsior list with re-spect to voter Gallagher. The amended complaint al-leged that the NLRB defendants accordingly had acted
outside their statutory powers, and had violated the due
process rights of the Respondent. The Respondent re-
quested that the court issue a mandamus order direct-
ing the Board to declare null and void the ballot cast
by Shawn Gallagher in the January 25, 1990 election, 135BAKERY WORKERS LOCAL 6 (STROEHMANN BAKERIES)3Bakery Workers Local 6 v. NLRB, 799 F.Supp. 507 (E.D. Pa.1992). The Respondent did not appeal to the Third Circuit.4See, e.g., NLRB v. A.J. Tower
, 329 U.S. 324, 330±332 (1946).and to issue a Certification of Representative showingthat the Respondent had won that election.The amended complaint also included a cause of ac-tion against Stroehmann. It alleged that the Stipulated
Election Agreement, entered into by Stroehmann and
the Respondent and approved by NLRB Region 4 prior
to the January 25, 1990 election, required Stroehmann
to prepare and distribute an Excelsior list identifyingall employees eligible to vote. It further alleged that by
erroneously noting on the list that Gallagher had quit,
and by failing to thereafter advise the Respondent that
he may in fact be eligible to vote, Stroehmann had en-
gaged in ``willful and intentional breach of contract
designed to thwart the Union's ability to effectively
campaign.'' The Respondent requested that the court
declare that Stroehmann was in willful breach of the
Stipulated Election Agreement, and requested an awardof monetary damages ``in an amount equal to accrued
union dues for all bargaining unit employees as of Jan-
uary 25, 1990 [the date of the first election],'' and in
addition requested an award of attorney's fees.The Respondent's amended complaint contained anadditional cause of action against Stroehmann alleging
that, by failing to abide by the terms of the Stipulated
Election Agreement, Stroehmann was in breach of a
state contract under the laws of Pennsylvania. The Re-
spondent requested the same relief as in its first con-
tract claim described above.Both Stroehmann and the NLRB defendants movedto dismiss the amended complaint on jurisdictional
grounds. On January 8, 1992, United States District
Court Judge Thomas N. O'Neill Jr. referred the matter
to United States Magistrate Judge M. Faith Angell.On April 9, 1992, Magistrate Judge Angell issued areport recommending that the defendants' motions to
dismiss be granted. The Respondent thereafter filed ob-
jections to the magistrate's report and recommenda-
tions.On July 13, 1992, Judge O'Neill, issued a memoran-dum and order adopting the magistrate's recommenda-
tions, and granting the defendants' motions to dismiss
the amended complaint.3The judge explained that Fed-eral district courts generally lack jurisdiction to review
Board representation proceedings except in extraor-
dinary circumstances when the Board determination
was ``made in excess of its delegated powers and con-
trary to a specific prohibition in the Act.'' Leedom v.Kyne, 358 U.S. 184, 188 (1958). The judge determinedthat the Board's application of the Excelsior list ruleand determination that Gallagher was eligible to vote
was not in contravention of a specific provision of the
Act but rather was within the Board's wide discretion
to conduct representation proceedings.4The judge ac-cordingly concluded that the Respondent had failed toset forth a claim under Leedom v. Kyne justifying de-parture from the normal jurisdictional rule prohibiting
district court jurisdiction over Board representation
proceedings.The judge likewise dismissed for lack of subjectmatter jurisdiction the Respondent's contract claim
premised on Stroehmann's alleged failure to abide by
the Stipulated Election Agreement. The judge ex-
plained that the Stipulated Election Agreement is part
of the election process, and accordingly that disputes
regarding the Stipulated Election Agreement implicate
representational issues that are within the exclusive ju-
risdiction of the Board. The judge observed that the
Respondent cited no authority for the proposition that
an allegation of a breach of a Stipulated Election
Agreement justifies departure from the normal rule
prohibiting district court jurisdiction over Board rep-
resentation proceedings.The judge also adopted the magistrate's rec-ommendation denying Stroehmann's motion to assess
sanctions, under Rule 11 of the Federal Rules of Civil
Procedure, against the Respondent. The magistrate ex-
plained in her report, inter alia, that the Respondent's
contract claim based on an alleged breach of a Stipu-
lated Election Agreement was not frivolous, but rather
was a novel legal claim that did not warrant the impo-
sition of Rule 11 sanctions.3. The instant proceedingOn April 1, 1992, Stroehmann filed the unfair laborpractice charge against the Respondent in this proceed-
ing. On February 26, 1993, the complaint issued
against the Respondent, alleging as set forth above,
that the Respondent unlawfully maintained its Federal
district court lawsuit. The General Counsel requested
as a remedy, inter alia, a Board Order requiring the
Respondent to reimburse Stroehmann for all reasonable
expenses and legal fees, plus interest, that Stroehmann
incurred in defending against the district court lawsuit.B. Contentions of the Parties1. The General CounselThe General Counsel contends that the Respondent'smaintenance of its lawsuit in Federal district court was
unlawful, because the lawsuit is preempted by the Na-
tional Labor Relations Act. The General Counsel cites
the principle that Federal district courts lack jurisdic-
tion to review Board representation proceedings unless
a claim can be made under Leedom v. Kyne, supra,that the Board acted in excess of its delegated powers
and contrary to a specific prohibition in the Act. The
General Counsel reasons that because the Federal dis-
trict court held that the Respondent here failed to es-
tablish such a basis for the assertion of jurisdiction by 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the district court, the Respondent's district court suit ispreempted.The General Counsel further submits that the Re-spondent's maintenance of the district court proceeding
was unlawful because the lawsuit had an objective that
is illegal under Federal labor law. It is argued that the
lawsuit was in derogation of the Board's exclusive ju-
risdiction over representation proceedings, and was ac-cordingly an unlawful attempt to undermine the
Board's decision in the representation proceedings. The
General Counsel further argues that the district court
lawsuit had an illegal objective under Federal labor
law because the Respondent, in its request for damages
in the amount of union dues on behalf of unit employ-
ees retroactive to the date of the initial representation
election, sought union dues from Stroehmann on behalf
of employees it does not represent.The General Counsel further contends that assumingarguendo that the Federal district court lawsuit is nei-
ther preempted nor vested with an illegal objective, the
lawsuit is nevertheless unlawful under Bill Johnson'sRestaurants v. NLRB, 461 U.S. 731 (1983). The Courtin Bill Johnson's established that the Board may enjointhe filing of a civil lawsuit as an unfair labor practice
if the lawsuit (1) lacks a reasonable basis in fact or
law; and (2) was filed with a retaliatory motive. Id. at
748±749. The General Counsel asserts that the Re-
spondent's district court lawsuit lacked a reasonable
basis because it sought, without any supporting or even
colorable legal authority, retroactive union dues from
Stroehmann based on the Board's refusal to certify the
Respondent as having won the January 25, 1990, rep-
resentation election. The General Counsel further sub-
mits that the district court lawsuit, filed only after the
Respondent had lost the second representation election
held on January 31, 1991, was motivated by the Re-
spondent's desire to retaliate against employees for re-
jecting unionization and declining representation. The
General Counsel argues that the fact that employees
are not the defendants in the lawsuit does not preclude
a finding that the Respondent's lawsuit coerced and re-
strained employees in violation of the Act.The General Counsel argues in addition that the ap-propriate remedial Order in this case should require the
Respondent to reimburse Stroehmann for its legal fees
incurred in responding to the district court lawsuit. The
General Counsel submits that the court's refusal to
award Rule 11 sanctions to Stroehmann in the district
court proceeding does not bar the General Counsel's
request for attorney's fees in this case, because the two
causes of action are not identical. The General Counsel
thus contends that Stroehmann's request for Rule 11
sanctions was premised on the Respondent's contract
claims, while the General Counsel's present request for
attorney's fees is based upon the Respondent's alleged
violation of Section 8(b)(1)(A) of the Act.2. The RespondentThe Respondent argues that its lawsuit seeking courtreview of the Board's representation proceedings was
a legitimate exercise of its first amendment right to pe-
tition the Government for redress of grievances. The
Respondent submits that a Board decision holding its
maintenance of the lawsuit to be unlawful would in-
fringe upon its first amendment rights.The Respondent further submits that its lawsuit didnot have an illegal objective of seeking to impose upon
Stroehmann a union-security obligation. The Respond-ent contends that its requested relief of damages ``in
an amount equal to accrued union dues'' was merely
a formula by which to measure damages to be paid to
the Respondent and was not tantamount to a request
for the imposition of a union-security clause. The Re-
spondent emphasizes that it did not in its lawsuit assert
allegations or request a remedy that would impose a
union-security obligation on any employee or on
Stroehmann. The Respondent argues that even had the
court granted its request for a mandamus order certify-
ing it as the representative of the petitioned-for bar-
gaining unit, that order would not have resulted in the
imposition of a union-security obligation on Stroeh-
mann or on any employee.The Respondent in addition argues that its lawsuithad a reasonable legal basis, and was not filed with a
retaliatory motive, and accordingly is not unlawful
under the two-prong test set forth in Bill Johnson's,supra. The Respondent contends that the reasonable
basis of its lawsuit is established by the district court's
holding that the Respondent had advanced a novel,
nonfrivolous legal claim, and thus held that Rule 11
sanctions against the Respondent were inappropriate.
The Respondent further contends that its district court
suit was not filed with a retaliatory motive. The Re-
spondent submits that its amended complaint did not
seek any remedy against any employee nor did it seek
to retaliate against any employee for the exercise of
rights under the Act. Rather, the Respondent contends
that it filed the lawsuit because of its belief that the
Board failed to exercise its statutory duties, and that
the Respondent ``sought only to remedy a taint to the
election process brought about by the employer's
machinations of the Excelsior list.''The Respondent additionally contends that a reme-dial Order directing the Respondent to reimburse
Stroehmann for attorney's fees is not appropriate in
view of the district court's determination that the Re-
spondent's lawsuit set forth a nonfrivolous legal claim.
The Respondent contends that the district court's de-
nial of Rule 11 sanctions must be given preclusive ef-
fect as to an award of attorney's fees in the instant
proceeding, because each request presents essentially
the same issues and Stroehmann should not be per- 137BAKERY WORKERS LOCAL 6 (STROEHMANN BAKERIES)5Boire v. Greyhound, supra at 479.mitted by the Board to obtain the relief the districtcourt denied.C. DiscussionWe find, for the reasons set forth below, that theRespondent did not violate Section 8(b)(1)(A) of the
Act by maintaining its lawsuit in Federal district court
pursuant to its amended complaint.A lawsuit may not be condemned by the Board asan unfair labor practice unless the General Counsel es-
tablishes that the lawsuit lacks a reasonable basis in
fact or law and that the lawsuit was filed with a retal-
iatory motive. Bill Johnson's, supra, 461 U.S. at 748±749; LP Enterprises, 314 NLRB 580 (1994). TheCourt explained in Bill Johnson's, however, that itstwo-prong analysis does not apply to lawsuits that are
preempted by the National Labor Relations Act, or that
have an objective that is illegal under Federal law. BillJohnson's, supra at 737 fn. 5. As set forth above, theGeneral Counsel here argues alternatively that the Re-
spondent's district court lawsuit is unlawful because it
is preempted by the Act, had an illegal objective under
Federal law, and cannot pass muster under the two-
prong test set forth in Bill Johnson's. We shall addresseach of these contentions in turn.1. The preemption issueWe find that the Respondent's district court actionagainst the NLRB defendants and Stroehmann was pre-
empted by the National Labor Relations Act. We fur-
ther find, however, for the reasons set forth below, that
the Respondent's maintenance of its preempted lawsuit
was not an unfair labor practice.It is fundamental that the statutory scheme set forthin Section 9 of the Act authorizes the Board to inves-
tigate election petitions, to hold hearings to determine
whether a question of representation exists, to conduct
representation elections by secret ballot among eligible
voters, and to certify the results of the election. In set-
ting forth this statutory scheme, ``Congress has en-
trusted the Board with a wide degree of discretion in
establishing the procedure and safeguards necessary to
insure the fair and free choice of bargaining represent-
atives by employees.'' NLRB v. A. J. Tower, supra at330.It is likewise fundamental that Board Orders in rep-resentation proceedings are not directly reviewable in
court. Rather, to obtain judicial review of such an
Order, an employer must refuse to bargain with the
union after it has been certified, and then argue its
case in a Federal court of appeals after the Board has
found the employer to have committed an unfair labor
practice by refusing to bargain with the union. Boirev. Greyhound Corp., 376 U.S. 473, 476±477 (1964);Goethe House New York v. NLRB, 869 F.2d 75, 77 (2dCir. 1989), cert. denied 493 U.S. 810 (1989). It is ac-cordingly ``hornbook law'' that, except in the rarest ofcircumstances, Federal district courts are without juris-
diction to entertain direct appeals of Board actions in
representation cases. Hartz Mountain Corp. v. Dotson,727 F.2d 1308, 1311 (D.C. Cir. 1984).The Supreme Court in Leedom v. Kyne, supra, pro-mulgated a narrow exception to the jurisdictional rule
forbidding district court review of Board Orders in rep-
resentation cases. The Court held in Kyne that districtcourts could properly exercise jurisdiction over Board
conduct that is ``in excess of its delegated powers and
contrary to a specific prohibition in the Act.'' Id. at
188. The Court has cautioned that the Kyne exceptionis a narrow one characterized by extraordinary cir-
cumstances,5and applies only when the Board has vio-lated a clear and specific statutory mandate. Kyne,supra at 188±189.The Respondent's cause of action against the NLRBdefendants in its district court suit sought to invoke the
court's jurisdiction over the Board's representation
proceeding under the aegis of Leedom v. Kyne. Thedistrict court rejected the Respondent's contention,
finding that the Respondent had not established that
the Board's actions in the underlying representation
proceeding violated a clear and mandatory provision of
the Act or that the Board's actions were an attempt to
exercise a power that had been specifically withheld by
the Act. Accordingly, the district court's jurisdiction to
adjudicate the Respondent's claim was preempted by
the statutory scheme authorizing the Board to conduct
representation proceedings subject only to judicial re-
view in the courts of appeals. See Food & CommercialWorkers Local 400 v. NLRB, 694 F.2d 276, 278±279(D.C. Cir. 1982). The district court itself thus recog-
nized that the Respondent's lawsuit did ``not meet the
requirements of Leedom v. Kyne and thus does not jus-tify departure from the normal jurisdictional rule pro-
hibiting district court jurisdiction over Board represen-
tation proceedings.'' Bakery Workers Local 6 v. NLRB,799 F.Supp. at 511.We likewise must conclude that the district courtwas preempted by the National Labor Relations Act
from adjudicating the Respondent's asserted contract
claim against Stroehmann premised on the Stipulated
Election Agreement in the underlying representation
election. The district court correctly recognized that
``[b]ecause the Stipulated Election Agreement is part
of the election process, disputes regarding the Agree-
ment implicate representational issues and therefore
fall within the exclusive jurisdiction of the Board.''
Bakery Workers Local 6 v. NLRB, supra, 799 F.Supp.at 512. The district court's jurisdiction to adjudicate
the Respondent's claim based on the Stipulated Elec-
tion Agreement was thus preempted by the well-estab-
lished statutory scheme providing for judicial review 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Reversed on other grounds in Loehmann's Plaza II, 316 NLRB109 (1995) (Members Browning and Truesdale dissenting). The
Loehmann's Plaza I principle set forth above remains valid Boardlaw. See, e.g., Be-Lo Stores, 318 NLRB 1, 10 (1995).7See, e.g., Operating Engineers Local 542 v. NLRB, 328 F.2d850, 852±853 (3d Cir. 1964), cert. denied 379 U.S. 826 (1964).8NLRB v. Teamsters Local 639 (Curtis Bros.), 362 U.S. 274(1960).9Member Truesdale agrees with his colleagues that the Respond-ent's ``peaceful invocation of judicial processes ... should not be

deemed restraint or coercion,'' but only for the following reasons.
Contrary to his colleagues, Member Truesdale does not find that the
Respondent's objective in filing the lawsuit was to be declared theunit employees' bargaining representative even though it lacked ma-
jority status. In Member Truesdale's view, the Respondent brought
the lawsuit to vindicate its claim that it actually won the election and
would have beeen certified as the collective-bargaining representa-
tive of the unit employees but for the fact that the Board acted out-
side its statutory powers in the election by failing to compel
Stroehmann to fulfill its Excelsior obligations and by failing to sus-tain the challenge to employee Gallagher's ballot on the ground that
his name did not appear on the Excelsior list. If the court foundmerit in the Respondent's argument and ordered the Board to void
Gallagher's ballot, the Respondent would win the January 25, 1990
election and be certified as the unit employees' bargaining represent-
ative. Obviously, there could be no restraint or coercion of employ-
ees' rights if the Respondent then represented the unit employees in
bargaining with Stroehmann.10Cases cited by the General Counsel are distinguishable on thisbasis. In Rite Aid, supra, the union lawsuit, if successful, would haveresulted in the application of the terms of a collective-bargaining
agreement, including a union-security provision, to employees the
Board had excluded from the bargaining unit. Similarly, in Team-sters Local 952 (Pepsi Cola Bottling), 305 NLRB 268 (1991), theunion filed grievances, and a suit to compel arbitration of them,
seeking to apply the terms of a collective-bargaining agreement to
employees outside the bargaining unit. Thus, in Rite Aid and PepsiCola, unlike the situation here, violations of Sec. 8(b)(1)(A) were es-tablished under settled NLRA principles.by the courts of appeal of Board conduct of representa-tion proceedings only in the circumstances set forth
above. Accordingly, the district court accordingly ap-
propriately dismissed the Respondent's asserted con-
tract claim for lack of subject matter jurisdiction.Thus, we find, in agreement with the General Coun-sel, that the Respondent's lawsuit was preempted by
the Act. We also agree with the General Counsel that
a preempted lawsuit ``enjoys no special protection
under Bill Johnson's.'' Teamsters Local 776 (RiteAid), 305 NLRB 832, 834 (1991), enfd. 973 F.2d 230(3d Cir. 1992), cert. denied 113 S.Ct. 1383 (1993).
``Rather, the `normal' requirements of established law
apply.'' Loehmann's Plaza I, 305 NLRB 663, 671(1991).6In other words, if the Respondent's preemptedlawsuit is unlawful under traditional NLRA principles,
it can be condemned as an unfair labor practice. Under
settled principles, a violation of Section 8(b)(1)(A) is
established if it is shown that the union's conduct has
a reasonable tendency to restrain or coerce employees
in the exercise of the rights guaranteed in Section 7 of
the Act.7Several considerations persuade us that that test wasnot met here. The lawsuit was filed against the NLRB
and the Employer, not the employees. The lawsuit did
not seek to impose a collective-bargaining agreement
or a union-security obligation upon Stroehmann's em-
ployees. The lawsuit sought monetary damages from
the Employer, not dues from the employees. Conced-
edly, the lawsuit sought certification of the Respond-
ent. The Respondent's pursuit of this relief, however,
would not reasonably tend to restrain or coerce em-
ployee exercise of Section 7 rights. If the lawsuit
failed, there would be no certification. If the lawsuit
succeeded, the Respondent would be declared the bar-
gaining representative, even though the Board found
that it lacked majority status. In Curtis Brothers, how-ever, the Supreme Court held that peaceful picketing
by a union, which does not represent a majority of theemployees, to compel immediate recognition as the
employees' exclusive bargaining agent, does not
consitute restraint or coercion within the meaning of
Section 8(b)(1)(A).8A fortiori, peaceful invocation ofjudicial processes for that objective should not be
deemed restraint or coercion.9In sum, we conclude that the General Counsel'spreeemption theory does not provide a sufficient basis
for finding a violation of the Act here because statu-
tory restraint or coercion is lacking.10The GeneralCounsel, however, still has two alternative arguments
that need to be addressed. We will turn next to the
General Counsel's illegal objective theory.2. The illegal objective issueWe further find that the Respondent's lawsuit didnot have an objective that was illegal under Federal
law. The Respondent maintained that its lawsuit fell
within the limited authority of the district court underLeedom v. Kyne to act in circumstances when theBoard has violated its statutory mandate. The Respond-
ent's claims against Stroehmann were likewise an ef-
fort to establish a new basis for invoking district court
jurisdiction by characterizing its claims arising from
the Stipulated Election Agreement as contractual rather
than representational. The Respondent thus sought to
invoke district court jurisdiction pursuant to a well-es-
tablished, albeit narrow, exception to the Board's pri-
mary jurisdiction to decide representational matters,
and made an additional attempt to craft a novel basis
for invoking district court jurisdiction. The Respond-
ent's lawsuit thus did not, in effect, seek to circumvent
the primary jurisdiction of the Board to decide the rep-
resentational issues arising from the Respondent's ef-
forts to gain representative status with respect to
Stroehmann's employees. Rather the Respondent by its
lawsuit sought to come within an exception to the
Board's primary jurisdiction.This case is accordingly unlike Teamsters Local 776(Rite Aid), 305 NLRB 832 (1991), enfd. 973 F.2d 230 139BAKERY WORKERS LOCAL 6 (STROEHMANN BAKERIES)11Carey v. Westinghouse, 375 U.S. 261, 272 (1964).(3d Cir. 1992), cert. denied 113 S.Ct. 1383 (1993),cited by the General Counsel. In Teamsters Local 776,the Third Circuit enforced the Board's Order finding
that the union's Federal district court lawsuit had an il-
legal objective because it sought to enforce an arbitral
award that was contrary to a Board unit clarification
decision. The Third Circuit agreed with the Board that,
because it is well established that a Board unit deter-
mination takes precedence over an arbitrator's deci-
sion,11the union's maintenance of its lawsuit in theface of the superior Board authority had the unlawful
objective of circumventing the Board's jurisdiction
over representation issues. The Third Circuit explained
that the union was pursuing an action that it could not
win regardless of the evidence it produced in Federal
district court because of the settled primacy of the
Board decision over the conflicting arbitral award. 973
F.2d at 236. In contrast, the Respondent's lawsuit here
did not seek to circumvent Board jurisdiction, but rath-
er sought to invoke district court jurisdiction based on
the authority of a decision of the United States Su-
preme Court. Nor was the Respondent's lawsuit nec-
essarily doomed from the outset; in particular, its con-
tract claim raised an issue that had not previously been
addressed.Furthermore, we find no merit in the General Coun-sel's complaint allegation that the Respondent's law-
suit had an illegal objective of forcing imposition of a
union-security obligation incompatible with a Board
determination that the Respondent lacked representa-
tive status with respect to Stroehmann's employees.
The sole basis for the General Counsel's claim is the
Respondent's request in its district court suit for dam-
ages ``in an amount equal to accrued union dues for
all bargaining unit employees'' from the date of the
first election. The Respondent's request for monetary
damages is not tantamount, however, to seeking the
imposition of a union-security obligation. Even if this
request had been granted by the district court, it would
not have imposed upon Stroehmann's employees an
obligation to tender dues and fees to the Respondent.
Nor would it have authorized the Respondent to seek
the discharge of an employee for failure to do so and
Stroehmann would be under no obligation to effectuate
such discharge. We accordingly cannot conclude that
the Respondent's lawsuit had an illegal objective of
imposing a union-security obligation upon Stroeh-
mann's employees based solely on the request in its
contract claims against Stroehmann for monetary dam-
ages in an amount equal to accrued union dues.We now turn to the General Counsel's contentions:Assuming arguendo that the Respondent's lawsuit was
not preempted and did not have an illegal objective,
the lawsuit is unlawful under the two-pronged BillJohnson's test.3. The Bill Johnson's analysisAs set forth above, the Court in Bill Johnson's heldthat the Board may not condemn a lawsuit as an unfair
labor practice unless two conditions are met: (1) the
lawsuit lacked a reasonable basis in fact or law, and
(2) the lawsuit was filed with a retaliatory motive. The
Court further directed that when, as here, the lawsuit
resulted in a judgment adverse to the plaintiff, the
Board may proceed to consider whether the lawsuit
was filed with retaliatory intent, and if such intent is
present, find a violation of the Act and order appro-
priate relief. Bill Johnson's, supra, 461 U.S. at 747. Asthe Board has explained:[We have] consistently interpreted Bill Johnson'sRestaurants to hold that if the plaintiff's lawsuithas been finally adjudicated and the plaintiff has
not prevailed, its lawsuit is deemed meritless, and
the Board's inquiry, for purposes of resolving the
unfair labor practice issue, proceeds to resolving
whether the respondent/plaintiff acted with a retal-
iatory motive in filing the lawsuit.Operating Engineers Local 520 (Alberici Construc-tion), 309 NLRB 1199, 1200 (1992), enf. denied onother grounds 15 F.3d 677 (7th Cir. 1994).The district court here granted the defendants' mo-tions to dismiss the Respondent's amended complaint.
No appeal was taken from the district court's decision.
Accordingly, the district court's judgment adverse to
the Respondent constituted a final adjudication estab-
lishing that the Respondent's lawsuit was meritless.
The merits of the suit have thus already been adju-
dicated against the Respondent, and the sole question
remaining before us is whether the Respondent filed its
district court lawsuit with a retaliatory motive. See
Machinists Lodge 91 (United Technologies), 298NLRB 325, 326 (1990), enfd. sub nom. NLRB v. Aero-nautical Industrial District Lodge No. 91, 934 F.2d1288 (2d Cir. 1991), cert. denied 112 S.Ct. 1161
(1992).We have carefully considered the record in this caseand cannot find that the General Counsel has met his
burden of establishing that the Respondent's filing of
its district court lawsuit was motivated by a desire to
retaliate against the exercise of Section 7 rights. The
sole evidentiary basis cited by the General Counsel in
support of his assertion that the lawsuit was filed with
a retaliatory motive is that the Respondent did not ini-
tiate its district court action until the petitioned-for unit
employees had failed to select the Respondent to rep-
resent them in the second election conducted on Janu-
ary 31, 1991. The General Counsel submits that the
Respondent sued Stroehmann ``directly in response to
the election loss'' and accordingly that the lawsuit was
motivated by a desire to retaliate against the employees
for declining union representation. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Compare American Pacific Concrete Pipe Co., 292 NLRB 1261,1262 (1989) (retaliatory motive found when state court lawsuit was
filed by employer 1 day before Board backpay hearing and the em-
ployer surprised the discriminatee with the news it was suing him
just before the backpay hearing commenced); Johnson & HardinCo., 305 NLRB 690, 692 (1991) (retaliatory motive found when therespondent did not file criminal complaints against union representa-
tives until ``shortly'' after it received the unfair labor practice charge
the union had filed against it).13In view of our finding that the Respondent did not violate theAct as alleged in the complaint, we need not address the General
Counsel's request for remedial relief.We note that the Respondent did not file its districtcourt complaint until approximately May 2, 1991,
more than 3 months after the January 31, 1991 elec-
tion, and it did not amend its complaint to name
Stroehmann as a defendant until September 10, 1991.
This attenuated time frame is not at all probative as to
whether the district court lawsuit was filed with an in-
tent to retaliate against the employees' vote against the
Respondent on January 31, 1991. Indeed, the timing
sequence involved herein does not warrant any infer-
ence of causation between the results of the second
representation election and the filing of the lawsuit,
and falls well short of establishing retaliatory motive.12The General Counsel has not pointed to any addi-tional evidence in support of his contention that ``[i]t
was the employees' rejection of the Union [in the sec-
ond election] ... which triggered the lawsuit.'' We

accordingly find that the General Counsel has not sat-isfied his burden of proving that the Respondent filedits lawsuit with retaliatory intent.For all the above reasons, we find that the Respond-ent's maintenance of its preempted district court law-
suit was lawful, that the lawsuit did not have an illegal
objective under Federal law, and that the lawsuit is not
unlawful under the two-prong test set forth in BillJohnson's. We shall accordingly dismiss the GeneralCounsel's complaint.CONCLUSIONSOF
LAW1. Stroehmann Bakeries, Inc., is an employer en-gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. Respondent Bakery, Confectionery, & TobaccoWorkers' International Union, Local 6 is a labor orga-
nization within the meaning of Section 2(5) of the Act.3. The Respondent has not violated the Act as al-leged in the complaint.13ORDERThe complaint is dismissed.